DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowrance et al. (US 2013/0040061, hereafter Lowrance) in view of Delgado et al. (US 8,414,688, hereafter Delgado)
	With respect to claim 1, Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly comprising an interior ceiling and a bottom interior periphery (process chamber 20, par. 42, 44, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior (using gas bearing system 58, par. 44, 48, 72), and maintaining a positive pressure within the gas enclosure assembly. (par. 58)
Lowrance does not explicitly teach filtering particulate matter from the inert gas circulated in the interior.	
Delgado teaches teach filtering particulate matter from the inert gas circulated in the interior or a gas enclosure, wherein circulating the inert gas comprises flowing the inert gas through ductwork in which a bundle is routed, the bundle comprising at least one of a cable, an electrical wire, a fluid-containing tubing, and a combination thereof. (col. 3, lines 1-5, 41-51, Figs. 1-4)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lowrance to include filtering particulate matter from the circulating gas, as taught by Delgado, in order to maintain the environment in the gas enclosure assembly.
With respect to claim 2, Lowrance, as modified by Delgado, teaches flowing at least a portion of the inert gas from the interior through a gas purification system and back into the interior of the gas enclosure assembly. (Delgado, col. 3, lines 6-24)
With respect to claim 3, Lowrance, as modified by Delgado, teaches flowing the inert gas through a gas purification system to remove one or more reactive species entrained by the inert gas during circulating of the inert gas through the interior. (Delgado, col. 3, lines 6-24)
With respect to claim 4, Lowrance, as modified by Delgado, teaches the gas purification system is exterior to the gas enclosure assembly. (Delgado, col. 3, lines 6-24)
	With respect to claim 5, Lowrance, as modified by Delgado, teaches the inert gas is used to support the substrate above the floatation support. (Lowrance, par. 44)
With respect to claim 6, Lowrance, as modified by Delgado, teaches the one or more reactive species cause contamination, oxidation, and damage of material deposited on the substrate and/or the substrate. (Delgado, col. 3, lines 6-24)
With respect to claim 7, Lowrance, as modified by Delgado, teaches the one or more reactive species are chosen from water vapor, oxygen, organic solvent vapor, and a combination thereof. (Delgado, col. 3, lines 6-24)
With respect to claim 8, although Lowrance, as modified by Delgado, does not explicitly teach circulating the inert gas in the interior of the gas enclosure assembly comprises circulating the inert gas in a substantially laminar flow, this would be an obvious modification to the method in order to smoothly transfer the gas through the system.
With respect to claim 9, Lowrance, as modified by Takano and Delgado, teaches the inert gas is selected from nitrogen, a noble gas, and a combination thereof. (Lowrance, par. 64)

Claims 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowrance et al. (US 2013/0040061, hereafter Lowrance) in view of Takano et al. (US 7,384,662, hereafter Takano) and Delgado et al. (US 8,414,688, hereafter Delgado)
	With respect to claim 10, Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly comprising an interior ceiling and a bottom interior periphery (process chamber 20, par. 42, 44, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior across the gas enclosure assembly to a bottom of the interior (using gas bearing system 58, par. 44, 48, 72) and maintaining a positive pressure within the gas enclosure assembly. (par. 58)
	Lowrance does not explicitly teach circulating inert gas through a duct housing a service bundle in the interior of the gas enclosure assembly, and filtering particulate matter from the inert gas circulated in the interior.
Takano teaches a method comprising: depositing a material on a substrate via an inkjet printing system (liquid droplet ejecting apparatus 2) within an interior of a gas enclosure assembly (chamber unit 5); (col. 8, lines 39-58) while depositing the material: circulating inert gas in the interior of the gas enclosure assembly; (col. 9, lines 44-52); wherein circulating the inert gas comprises flowing the inert gas through ductwork in which a bundle is routed. (col. 11, lines 46-57, Fig. 4)
Delgado teaches teach filtering particulate matter from the inert gas circulated in the interior or a gas enclosure. (col. 3, lines 1-5, 41-51, Figs. 1-4)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lowrance to include circulating the inert gas through ductwork in which a bundle is routed, as taught by Takano, and to include filtering particulate matter from the circulating gas, as taught by Delgado, in order to maintain the environment in the gas enclosure assembly.
	With respect to claim 18, Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly (process chamber 20, par. 42, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a ceiling of the interior to a bottom periphery of the interior (using gas bearing system 58, par. 44, 48, 72), and maintaining a positive pressure within the gas enclosure assembly. (par. 58)
Lowrance does not explicitly teach circulating inert gas through a duct housing a service bundle in the interior of the gas enclosure assembly, and filtering particulate matter from the inert gas circulated in the interior , and removing reactive gas species from the inert gas.
Takano teaches a method comprising: depositing a material on a substrate via an inkjet printing system (liquid droplet ejecting apparatus 2) within an interior of a gas enclosure assembly (chamber unit 5); (col. 8, lines 39-58) while depositing the material: circulating inert gas in the interior of the gas enclosure assembly; (col. 9, lines 44-52); wherein circulating the inert gas comprises flowing the inert gas through ductwork in which a bundle is routed. (col. 11, lines 46-57, Fig. 4)
Delgado teaches teach filtering particulate matter from the inert gas circulated in the interior or a gas enclosure , and removing reactive gas species from the inert gas. (col. 3, lines 1-24, 41-51, Figs. 1-4)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lowrance to include circulating the inert gas through ductwork in which a bundle is routed, as taught by Takano, and to include filtering particulate matter from the circulating gas, as taught by Delgado, in order to maintain the environment in the gas enclosure assembly.
	With respect to claim 11, Lowrance, as modified by Takano and Delgado, teaches flowing at least a portion of the inert gas from the interior through a gas purification system and back into the interior of the gas enclosure assembly. (Delgado, col. 3, lines 6-24)
	With respect to claim 12, Lowrance, as modified by Takano and Delgado, teaches the inert gas is used to support the substrate above the floatation support. (Lowrance, par. 44)
With respect to claims 14 and 20, although Lowrance, as modified by Takano and Delgado, does not explicitly teach circulating the inert gas in the interior of the gas enclosure assembly comprises circulating the inert gas in a substantially laminar flow, this would be an obvious modification to the method in order to smoothly transfer the gas through the system.
With respect to claims 13 and 19, Lowrance, as modified by Takano and Delgado, teaches depositing the material on the substrate comprises depositing a material forming part of an organic light-emitting device on the substrate. (Lowrance, par. 62)
	With respect to claim 15, although Lowrance, as modified by Takano and Delgado, does not explicitly teach the substrate has a size of about 60 cm x 72 cm to about 220 cm x 250 cm, the optimum size of the substrate would be dependent upon the end use for which the substrate was intended and therefore could be determined through routine experimentation with predictable results.
With respect to claim 16, Lowrance, as modified by Takano and Delgado, teaches supplying inert gas to at least one pneumatic device in the interior of the gas enclosure assembly while depositing the material on the substrate. (Lowrance, par. 44)
With respect to claim 17, Lowrance, as modified by Takano and Delgado, teaches removing one or more reactive species from the inert gas using a gas purification system located outside the gas enclosure assembly. (Delgado, col. 3, lines 6-24)

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
.Applicant argues that Lowrance does not teach or suggest circulating inert gas in the interior of the gas enclosure assembly from a ceiling of the interior to a bottom periphery of the interior. However, the gas bearing system of Lowrance circulates inert gas within a gas enclosure assembly in a manner which satisfies the limitations of applicant’s broadly claimed invention. Effectively, the gas bearing system circulates the inert gas toward and away from the printing surface. This, therefore, moves the gas in a direction from the top of the interior to the bottom of the interior of the gas enclosure assembly, as claimed. Accordingly, the prior art to Lowrance is considered to teach applicant’s invention as it is currently claimed. 
Although applicant appears to intend to claim movement of the gas throughout the process chamber, applicant’s claim language, even as amended, does not clearly require this limitation. Applicant’s argument that the examiner’s interpretation is not reasonable is not persuasive, as the terminology ‘from’ and “to” could readily be interpreted as being directional rather than indicating an inclusive distance. Applicant is reminded that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853